Name: Council Regulation (EEC) No 545/92 of 3 February 1992 concerning the arrangements applicable to the import into the Community of products originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina, Macedonia and Montenegro
 Type: Regulation
 Subject Matter: political geography;  political framework;  trade;  international trade;  tariff policy
 Date Published: nan

 7 . 3 . 92 Official Journal of the European Communities No L 63 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 545 / 92 of 3 February 1992 concerning the arrangements applicable to the import into the Community of products originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina, Macedonia and Montenegro establishing the European Economic Community and in Annex A to this Regulation , originating in the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina , Macedonia and Montenegro , shall be admitted for import into the Community without quantitative restrictions or measures having equivalent effect and exempt from customs duties and charges having equivalent effect . This Article shall be without prejudice to the provisions of Council Regulation (EEG) No 3301 / 91 of 11 November 1991 concerning import arrangements for certain textile products originating in Yugoslavia ( 3 ). THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas , by Council Regulation (EEC) No 3300 / 91 ( J ) the Council suspended the trade concessions provided for by the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia ; Whereas the Community and its Member States , meeting within the framework of European political cooperation , have decided by common accord to apply selective positive measures in favour of those Parties which contribute to progress towards peace ; Whereas , by Council Regulation (EEC) 3567 / 91 ( 2 ) the Council granted the Republics of Croatia and Slovenia and the Yugoslav Republics of Bosnia-Herzegovina and Macedonia the benefit of trade provisions which are equivalent in essence to those of the Cooperation Agreement suspended by the Community ; Whereas these measures should be maintained for 1992 , amplified in respect of certain industrial products subject to tariff ceilings and extended to cover certain agricultural products ; Whereas , taking into account the declaration adopted on 10 January by the Community and its Member States in the framework of the political cooperation with regard to the Yugoslav Republic ofMontenegro , these measures should be extended to that Republic , Article 2 The import duties , namely the customs duties and the levies (mobile elements ) applicable on import into the Community to the products listed in Annex B shall be those indicated for each product in the sa:id Annex . Article 3 1 . The import of products listed in Annexes CI , CII , CIII , and CIV shall be subject , from 1 January to 31 December , to annual ceilings , indicated for each product , above which the customs duties actually applied in respect of third countries may be reintroduced in accordance with the provisions of paragraph 2 . 2 . As soon as a ceiling set for the import of a product has been reached , the Commission may reintroduce , by means of a regulation , the levying of the customs duties referred to in paragraph 1 until the end of the calendar year . Article 4 1 . In respect of products listed in Annex D to this Regulation and originating in the Republics referred to in this Regulation , customs duties on imports into the Community shall be reduced to the levels indicated in the said Annex for each product . HAS ADOPTED THIS REGULATION : Article 1 Subject to the special provisions laid down in Articles 2 to 8 , products other than those listed in Annex II to the Treaty 0 ) OJ No L 315 , 15 . 11 . 1991 . ( 2 ) OJ No L 342 , 12 . 12 . 1991 . ( 3 ) OJ No L 315 , 15 . 11 . 1991 , p. 3 . No L 63 / 2 Official Journal of the European Communities 7 . 3 . 92 annual tariff quota of 545 000 hi . For quantities imported in excess of the quota , the Community shall apply the duty laid down in the Common Customs Tariff. 2 . Paragraph 1 shall apply on condition that the import price of the wines imported into the Community and originating in the Republics concerned , increased by the customs duties actually collected , is at all times at least equal to the Community reference prices . 2 . In the case of products for which annual tariff quotas are indicated in Annex D , these reduced levels shall be granted within the limits of the quotas . For quantities imported exceeding the quota , the Community shall apply the customs duties actually applied in respect of third countries . 3 . With a view to the reduction of the customs duties in respect of certain products listed in Annex D and originating in respect of certain products listed in Annex D and originating in the Republics referred to in this Regulation , the annual reference quantity is set out in the said Annex. 4 . For tobacco of the 'Prilep' type falling within CN codes ex 2401 10 60 or ex 2401 20 60 originating in and coming from the Republics concerned , paragraphs 1 and 2 shall apply within the limits of an annual tariff quota of 1 500 tonnes . 5 . For plum spirit marketed under the name of Sljivovica falling within CN codes ex 2208 90 33 , paragraphs 1 and 2 shall apply within the limits of an annual tariff quota of 5 420 hi . 6 . For sweet cherries , clear fleshed , preserved in alcohol and intended for the manufacture of chocolate products , falling within CN code ex 2008 60 39 , originating in the Republics concerned , paragraphs 1 and 2 shall apply within the limits of an annual tariff quota of 3 000 tonnes. Article 7 The following provisions shall apply to 'baby-beeP products defined in Annex E to this Regulation : 1 . within the limits of a first annual tariff quota of 25 000 tonnes , the amount of levy collected on imports into the Community shall be equivalent to 20% of the basic levy . This provision shall apply on condition that the free-at-frontier offer price , increased by customs duty and the reduced levy , is equal to or higher than the Community intervention price for the category AU 3 increased by 5 % ; 2 . within the limits of a second annual tariff quota of 25 400 tonnes , to be used after the quota referred to in paragraph 1 is used up , the amount of levy collected on imports into the Community shall be equivalent to 50 % of the basic levy . This provision shall apply on condition that the i:ree-at-frontier offer price , increased by customs duty and the reduced levy , is equal to or higher than the price resulting from application of the standard levy; 3 . to help stabilize the Community internal market , the Commission shall ensure that each Republic concerned shall maintain an appropriate delivery rate and shall adopt any measures required to ensure the orderly growth of its exports to the Community , in particular through effective controls on each consignment by means of a certificate stating that the goods originate in and come from the Republic concerned and correspond exactly to the definition in Annex E. The text of this certificate shall be drawn up by the Community ; 4 . where the Community market price is less than 98 % of the guide price , the paragraphs 1 and 2 shall apply within the limit of a volume of 4 200 tonnes per month . Where , during a certain month , this volume has not been entirely used up , the remaining quantity , up to a volume of 3 200 tonnes , may only be carried over to the following month . However , the quantities , up to a volume of 6 000 tonnes , not exported during the period 1 January to 3 1 May may be carried over to the period 1 June to 30 September . The monthly export volume during the second period shall not exceed 7 400 tonnes ; 5 . the Commission shall ensure that each Republic concerned shall transmit any relevant information Article 5 1 . For sour cherries falling within CN codes ex 0809 20 10 , ex 0809 20 90 , ex 0811 90 10 , ex 0811 90 30 , ex 0811 90 90 , 0812 10 00 , 2008 60 51 , 2008 60 61 , 2008 60 71 or 2008 60 91 originating in the Republics concerned, the customs duties payable shall be those referred to in Annex D. 2 . Paragraph 1 shall apply within the limits of a ceiling of 3 000 tonnes to sour cherries falling within CN codes ex 0809 20 10 or ex 0809 20 90 and of 19 '900 tonnes to sour cherries falling within the other CN codes referred to therein . Where these ceilings are exceeded , the issuing of the import certificates provided for in respect of the products concerned may be suspended . Paragraph 1 shall appply to sour cherries falling within CN codes ex 0811 90 10 , ex 0811 90 30 , ex 0811 90 90 , 2008 60 51 , 2008 60 61 , 2008 60 71 or 2008 60 91 on condition that the minimum import price set by the Community is applied . Where the minimum price is not applied , a countervailing charge shall be payable . Article 6 1 . For wines of fresh grapes falling within CN codes ex 2204 21 or 2204 29 originating in the Republics concerned, import duties shall be reduced to the levels set out in Annex D. This provision shall apply within the limit of an 7 . 3 . 92 Official Journal of the European Communities No L 63 / 3 concerning export prices together with the quantities and presentation of the products exported ( livestock, carcase or quarters ) to the Community authorities . Article 8 The Kingdom of Spain and the Portuguese Republic shall apply , mutatis mutandis, customs duties calculated in accordance with Regulation (EEC) No 4150 / 87 ( 1 ). Article 10 The detailed rules for implementing the agricultural provisions referred to in this Regulation shall be drawn up by the Commission . Article 11 Regulation (EEC) No 3567 / 91 is hereby repealed . Article 12 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . It shall be applicable from 1 January 1992 to 31 December 1992 . Article 9 The ceilings , reference quantities and quotas provided for in this Regulation shall apply as a whole to all the Republics to which this Regulation refers . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 February 1992 . For the Council The President Joiio PINHEIRO ( ») OJ No L 389 , 31 . 12 . 1987 , p. 1 . No L 63 /4 Official Journal of the European Communities 7 . 3 . 92 ANNEX A concerning the products referred to m Article 1 CN code Description 0503 00 00 Horsehair and horsehair waste , whether or not put up as a layer with or without supporting material 0507 Ivory , tortoise-shell , whalebone and whalebone hair , horns , antlers , hooves , nails , claws and beaks , unworked or simply prepared but not cut to shape; powder and waste of these products : 0507 10 00  Ivory ; ivory powder and waste 0509 00 Natural sponges of animal origin 1302 Vegetable saps and extracts ; pectic substances , pectinates and pectates ; agar-agar and other mucilages and thickeners , whether or not modified , derived from vegetable products :  Vegetable saps and extracts : 130213 00 Of hops 1302 20  Pectic substances , pectinates and pectates : ex 1302 20 10 Dry :  Pectic substances and pectinates ex 1302 20 90 Other :  Pectic substances and pectinates  Mucilages and thickeners , whether or not modified , derived from vegetables : 1302 31 00   Agar-agar 1302 32   Mucilages and thickeners , whether or not modified , derived from locust beans , locust bean seeds or guar seeds : 1302 32 10    Of locust beans or locust bean seeds 1302 32 90    Of guar seeds 13023900 -- Other 1401 Vegetable materials of a kind used primarily for plaiting ( for example , bamboos , rattans , reeds , rushes , osier , raffia , cleaned , bleached or dyed cereal straw, and lime bark): ex 1401 10 00  Bamboos:  Other than unworked or not further worked than split 1401 20 00  Rattans :  Other than unworked or not further worked than split ex 1401 90 00  Other :  Reeds and the like , rushes and the like , unworked or not further worked than split 1402 Vegetable materials of a kind used primarily as stuffing or as padding ( for example , kapok , vegetable hair and eel-grass) whether or not put upt as a layer with or without supporting material : ex 1402 10 00 - Kapok :  Put up on a layer or between two layers of other material  Other than unworked  Other : ex 1402 91 00   Vegetable hair :  Put up on a layer or between two layers of other material  Other than unworked No L 63 / 57 . 3 . 92 Official Journal of the European Communities CN code Description 1404 Vegetable products not elsewhere specified or included : ex 1404 90 00  Other :  Other than raw vegetable materials of a kind used for dyeing or tanning , hard seeds , pips , hulls and nuts , of a kind used for carving ( for example , corozo and dom):  Put up on a layer or between two layers of other material 1505 Wool grease and fatty substances derived therefrom ( including lanolin ) 1515 Other fixed vegetable fats and oil ( including jojoba oil ) and their fractions , whether or not refined , but not chemically modified: 1515 60  Jojoba oil and its fractions: 1515 60 90 Other : 1518 Animal or vegetable fats and oils and their fractions , boiled , oxidized , dehydrated , sulphurized , blown, polymerized by heat in vacuum or in inert gas or otherwise chemically modified , excluding those of heading No 1516 ; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats of oils of this Chapter , not elsewhere specified or included: 1518 00 90 - Other 1520 Glycerol (glycerine ), whether or not pure ; glycerol waters and glycerol lyes 1521 Vegetable waxes (other than triglycerides ), beeswax , other insect waxes and spermaceti , whether or not refined or coloured : 1521 10  Vegetable waxes : 1521 10 90 Other 1521 90 - Other : 1521 90 10   Spermaceti , whether or not refined or coloured 1521 90 91   Beeswax and other insect waxes, whether or not refined or coloured and 99 1702 Other sugars , including chemically pure lactose , maltose , glucose and fructose , in solid form; sugar syrups not containing added flavouring or colouring matter; artificial honey , whether or not mixed with natural honey ; caramel : 1702 10  Lactose and lactose syrup: 1702 10 10   Containing in the dry state , 99% or more by weight of the pure product 1 702 30  Glucose and glucose syrup , not containing fructose or containing in the dry state less than 20% by weight of fructose:   Other : 1702 30 51 ___ Containing in the dry state 99 % or more by weight of glucose and 59 1803 Cocoa paste , whether or not defatted 1804 Cocoa butter , fat and oil 1805 Cocoa powder , not containing added sugar or other sweetening matter 1901 Malt extract; food preparations of flour , meal , starch or malt extract , not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50% , not elsewhere specified or included; food preparations of goods ofheading Nos 0401 to 0404 , not containing cocoa powder or containing cocoa powder in proportion by weight of less than 10% , not elsewhere specified or included : ex 1901 10  Preparations for infant use, put up for retail sale :  Excluding those containing cocoa and prepared milk in powder form: No L 63 / 6 Official Journal of the European Communities 7 . 3 . 92 CN code Description 1901 20 00  Mixes and doughs for the preparation of bakers' wares of heading No 1905 1901 90 - Other :   Malt extract : 1901 90 11    With a dry extract content of 90% or more by weight 1901 90 19 Other ex 1901 90 90 Other :  Excluding those containing cocoa and prepared milk in powder form for dietetic or culinary purposes 1902 Pasta , whether or not cooked or stuffed (with meat or other substances ) or otherwise prepared , such as spaghetti , macaroni , noodles , lasagne , gnocchi , ravioli , cannelloni ; couscous , whether or not prepared:  Uncooked pasta , not stuffed or otherwise prepared : 1902 11   Containing eggs 1902 19 Other 1902 40  Couscous: 1902 40 10   Unprepared 1903 Tapioca and substitutes therefor prepared from starch , in the form of flakes , grains , pearls , siftings or similar forms 1905 Bread, pastry, cakes , biscuits and other bakers' wares , whether or not containing cocoa ; communion wafers , empty cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products 2008 Fruit , nuts and other edible parts of plants , otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included :  Nuts , ground-nuts and other seeds , whether or not mixed together : 2008 11   Ground-nuts: 2008 11 10    Peanut butter 2008 99 Other: ex 2008 99 99 Other :  Vine leaves , hop shoots and similar edible parts of plants 2101 Extracts , essences and concentrates , of coffee , tea or mate , and preparations with a basis of these products or with a basis of coffee , tea or mat £ ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates or with a basis of coffee : 2101 10  Extracts , essences and concentrates , of coffee , and preparations with a basis of these extracts , essences or concentrates or with a basis of coffee : 2101 10 11   Extracts , essences or concentrates and 19   Preparations: 2101 10 91    Containing no milkfats , milk proteins , sucrose , isoglucose , glucose or starch or containing less than 1 ,5 % milkfat , 2,5 % milk proteins , 5 % sucrose or isoglucose , 5 % glucose or starch 2101 20  Extracts , essences and concentrates of tea or mate , and preparations with a basis of these extracts , essences or concentrates or with a basis of tea or mate : No L 63 / 77 . 3 . 92 Official Journal of the European Communities CN code Description 2101 20 10 - - Containing no milkfats , milk proteins , sucrose , isoglucose , glucose or starch or containing less than 1,5% milkfat , 2,5% milk proteins , 5% sucrose or isoglucose , 5 % glucose or starch 2101 30 - Roasted chicory and other roasted coffee substitutes , and extracts , essences and concentrates thereof 2102 Yeast ( active or inactive); other single-cell micro-organisms , dead (but not including vaccines of heading No 3002); prepared baking powders : 2102 20  Inactive yeasts ; other single-cell micro-organisms , dead : 2102 20 11   Inactive yeasts and 19 2102 30  Prepared baking powders 2103 Sauces and preparations therefor ; mixed condiments and mixed seasonings ; mustard flour and meal and prepared mustard 2104 Soups and broths and preparations therefor ; homogenized composite food preparations 2106 Food preparations not elsewhere specified or included: 2106 10  Protein concentrates and textured protein substances : 2106 10 10   Containing no milkfats , milk proteins , sucrose , isoglucose , glucose or starch or containing less than 1,5% milkfat , 2,5% milk proteins , 5% sucrose or isoglucose , 5 % glucose or starch 2106 90 - Other: 2106 90 30   Flavoured or coloured sugar syrups : to 59 ex 2106 90 91    Containing no milkfats , milk proteins , sucrose , isoglucose , glucose or starch or containing less than 1 ,5 % milkfat, 2,5 % milk proteins , 5 % sucrose or isoglucose , 5 % glucose or starch .  Excluding hydrolysates of proteins and autolysates, of yeast 2202 Waters, including mineral waters and aerated waters , containing added sugar or other sweetening matter or flavoured , and other non-alcoholic beverages , not including fruit or vegetable juices of heading No 2009 2203 Beer made from malt 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol or higher; ethyl alcohol and other spirits , denatured , of any strength 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol ; spirits ; liqueurs and other spirituous beverages ; compound alcoholic preparations of a kind used for the manufacture of beverages 2209 Vinegar and substitutes for vinegar obtained from acetic acid 2402 Cigars , cheroots , cigarillos and cigarettes , of tobacco or of tobacco substitutes 2403 - Other manufactured tobacco and manufactured tobacco substitutes ; 'homogenized' or 'reconstituted' tobacco ; tobacco extracts and essences 2905 Acyclic alcohols and their halogenated , sulphonated , nitrated or nitrosated derivatives :  Other polyhydric alcohols : 2905 43   Mannitol 2905 44   D-Glucitol ( sorbitol ) No L 63 / 8 Official Journal of the European Communities 7.3 . 92 CN code Description 3501 Casein , caseinates and other casein derivates; casein glues: 3501 10  Casein ­ 3501 90 - Other : 3501 90 90 Other 3502 Albumins , albuminates and other albumin derivatives : 3502 10  Egg albumin : 3502 10 91 Other and 99 3502 90 - Other :   Albumins , other than egg albumin : Other : 3502 90 51     Milk albumin (lactalalbumin) and 59 3505 Dextrins and other modified starches ( for example , pregelatinized or esterified starches ); glues based on starches , or on dextrins or other modified starches : 3505 10  Dextrins and other modified starches : 3505 10 10   Dextrins   Other modified starches : 3505 10 90 Other 3505 20  Glues 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing ofdyestuffs and other products and preparations ( for example , dressings and mordants ), of a kind used in the textile , paper , leather or like industries , not elsewhere specified or included : 3809 10  With a basis of amylaceous substances 3823 Prepared binders for foundry moulds or cores ; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of :he chemical or allied industries, not elsewhere specified or included : 3823 60  Sorbitol , other than that of subheading 2905 44 7 . 3 . 92 Official Journal of the European Communities No L 63 / 9 ANNEX B concerning the tariff arrangements and rules applicable to certain goods resulting from the processing of agricultural products referred to in Article 2 CN code Description Rates of duty (% ) 0403 Buttermilk; curdled milk and cream , yoghurt , kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit or cocoa : 0403 10 - Yoghurt : 0403 10 51   Flavoured or containing added fruit or cocoa MOB to 99 0403 90 - Other : 0403 90 71   Flavoured or containing added fruit or cocoa MOB to 99 0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen : 0710 40  Sweet corn . MOB 071 1 Vegetables , provisionally preserved ( for example by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : 0711 90  Other vegetables ; mixtures of vegetables :   Vegetables : 0711 90 30    Sweet corn MOB 1517 Margarine; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter, other than edible fats or oils or their fractions of heading No 1516 : 1517 10  Margarine , excluding liquid margarine : 1517 10 10 - - Containing more than 10% but not more than 15% by weight of milkfats MOB 1517 90 - Other : 1517 90 10   Containing more than 10% but not more than 15% by weight of milkfats MOB 1519 Industrial monocarboxylic fatty acids ; acid oils from refining; industrial fatty acids :  Industrial monocarboxylic fatty acids : 1519 11   Stearic acid 2% 1519 12   Oleic acid 5% 1519 20  Industrial fatty alcohols 6% 1704 Sugar confectionery ( including white chocolate), not containing cocoa : 1704 10  Chewing-gum, whether or not sugar coated MOB max 23 % 1704 90  Other : 1704 90 10   Liquorice extract containing more than 10% by weight of sucrose but noi: containing other added substances 9 % 1704 90 30   White chocolate MOB max 27% + AD S/Z 1704 90 51   Other MOB to 99 ' max 27 % + AD S/Z No L 63 / 10 Official Journal of the European Communities 7 . 3 . 92 CN code Description Rates of duty (% ) 1806 Chocolate and other food preparations containing cocoa : 1806 10  Cocoa powder , containing added sugar or other sweetening matter MOB 1806 20  Other preparations in blocks or slabs weighing more than 2 kg or in liquid, paste , powder , granular or other bulk form in containers or immediate packings , of a content exceeding 2 kg: 1 806 20 1 0   Containing 3 1 % ormore byweight of cocoa butter or containing a combined weight of 3 1 % or more of cocoa butter and milk fat MOB max 27% + AD S /Z 1806 20 30   Containing a combined weight of 25 % or more , but less than 31 % of cocoa butter and milk fat MOB max 27 % + AD S /Z   Other : 1806 20 50    Containing 18% or more by weight of cocoa butter MOB max 27% + AD S /Z 1806 20 70    Chocolate milk crumb 6% + MOB 1806 20 90 Other MOB max 27 % + AD S /Z  Other in blocks , slabs or bars : 1806 31 Filled MOB max 27 % + AD S /Z 1806 32 Not filled MOB max 27 % + AD S /Z 1806 90 - Other : 1806 9011   Chocolate and chocolate products MOB to 39 max 27% + AD S /Z 1806 90 50   Sugar confectionery and substitutes therefor made from sugar substitution products , containing cocoa MOB max 27 % + AD S/Z 1806 90 60   Spreads containing cocoa :  in immediate packings of a net capacity of 1 kg or less MOB max 27% + AD S /Z  Other 6% + MOB max 27% + AD S /Z 1806 90 70   Preparations containing cocoa for making beverages :  in immediate packings of a net capacity of 1 kg or less MOB max 27 % + AD S /Z  Other 6% + MOB max 27% + AD S /Z 1806 90 90 Other :  in immediate packings of a net capacity of 1 kg or less MOB max 27% + AD S /Z  Other 6% + MOB max 27% + AD S /Z 7 . 3 . 92 Official Journal of the European Communities No L 63 / 11 Rates CN code Description of duty ( % ) 1901 Malt extract; food preparations of flour , meal , starch or malt extract , not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50% , not elsewhere specified or included; food preparations of goods of headings Nos 0401 to 0404 , not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 10% , not elsewhere specified or included: ex 1901 10  Preparations for infant use , put up for retail sale :  containing cocoa MOB  prepared milk , in powder form MOB 1901 90  Other : ex 1901 90 90 Other:  containing cocoa MOB  prepared milk , in powder form , for dietic or culinary purposes MOB 1 902 Pasta , whether or not cooked or stuffed (with meat or other substances) or otherwise prepared , such as spaghetti , macaroni , noodles , lasagne , gnocchi , ravioli , cannelloni ; couscous , whether or not prepared: 1902 20  Stuffed pasta , whether or not cooked or otherwise prepared : 1902 20 91 Other MOB " to 99 1902 30  Other pasta MOB 1902 40  Couscous : 1902 40 90 , Other MOB 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products ( for example , corn flakes); cereals , other than maize (corn ), in grain form, pre-cooked or otherwise prepared MOB 2001 Vegetables , fruit , nuts and other edible parts of plants , prepared or preserved by vinegar or acetic acid : 2001 90 - Other 2001 90 30   Sweet corn (Zea mays var . saccharata) MOB 2001 90 40   Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch MOB 2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , frozen : 2004 10  Potatoes   Other 2004 10 91    In the form of flour , meal or flakes MOB 2004 90  Other vegetables and mixtures of vegetables : 2004 90 10   Sweet corn (Zea mays var . saccharata) MOB 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , not frozen : 2005 20  Potatoes 2005 20 10   In the form of flour, meal or flakes MOB 2005 80  Sweet corn (Zea mays var . saccharata ) MOB 2008 Fruit , nuts and other edible parts of plants, otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter of spirit , not elsewhere specified or included :  Other, including mixtures other than those of subheading No 2008 19 : 2008 91 00   Palm hearts 9% 2008 99 Other :    Not containing added spirit :     Not containing added sugar : 2008 99 85 _____ Maize (corn), other than sweet corn (Zea mays var . saccharata) MOB 2008 99 91 _____ Yams , sweet potatoes and similar edible parts of plants containing 5% or more by weight of starch MOB No L 63 / 12 Official Journal of the European Communities 7 . 3 . 92 Rates CN code Description ~ of duty (% ) 2101 Extracts, essences and concentrates, of coffee , tea or mat £ and preparations with a basis of these products or with a basis of coffee , tea or mat £ ; roasted chicory and other roasted coffee substitutes and extracts, essences or concentrates thereof: 2101 10  Extracts , essences and concentrates , of coffee , and preparations with a basis of these extracts , essences or concentrates or with a basis of coffee :   Preparations: 2101 10 99 Other MOB 2101 20  Extracts , essences and concentrates of tea or mat6 , and preparations with a basis of these extracts , essences or concentrates or with a basis of tea or mate : 2101 20 90 Other MOB 2102 Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading No 3002); prepared baking powders : 2102 10  Active yeasts : 210210 10   Culture yeasts 8% 2102 10 31  -  Bakers' yeast MOB to 39 2102 10 90 Other 10% 2105 Ice cream and other edible ice , whether or not containing cocoa MOB max 27 % + AD S /Z 2106 Food preparations not elsewhere specified or included: 2106 10  Protein concentrates and textured protein substances : 2106 10 90 Other MOB 2106 90 - Other : 2106 90 10   Cheese fondues MOB max ECU 25 100 kg / net   Other: ;x 2106 90 91 - - - Containing no milkfats , milk proteins , sucrose , isoglucose , glucose or starch or containing less than 1,5% milkfat , 2,5% milk proteins , 5% sucrose or isoglucose , 5% glucose or starch :  Hydrolysates of proteins ; autolysates of yeast 6% 2106 90 99 Other :  Containing 26% or more by weight of milkfats :  In immediate packings of a net capacity of 1 kg or less MOB - Other 6% + MOB  Other MOB 7 . 3 . 92 Official Journal of the European Communities No L 63 / 13 ANNEX C I (a) (b) Order No CN code Description Ceiling( tonnes) ( 1 ) (2 ) ( 3 ) ( 4 ) 01.0010 3102 ( J ) Mineral or chemical fertilizers , nitrogenous : 3102 10 10   Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product 4 295 01.0020 3102 10 91    Other urea in aqueous solution 3102 10 99 Other  Ammonium sulphate ; double salts and mixtures of ammonium sulphate and ammonium nitrate : 3102 21 00   Ammonium sulphate 3102 29   Other: 310229 10    Ammonium sulphate-nitrate 3102 29 90 Other 3102 30  Ammonium nitrate, whether or not in aqueous solution : 3102 30 10   In aqueous solution 3102 30 90 Other ' 37 721 3102 40  Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilizing substances : 3102 40 10   With a nitrogen content not exceeding 28% by weight 3102 40 90   With a nitrogen content exceeding 28 % by weight 3102 50 Sodium nitrate : 3102 50 90 Other fertilizers . 3102 60 00  Double salts and mixtures of calcium nitrate and ammonium nitrate 3102 70 00  Calcium cyanamide 3102 80 00  Mixtures of urea and ammonium nitrate in aqueous or ammoniacal solution 3102 90 00  Other , including mixtures not specified in the foregoing subheadings 01.0030 3105 ( J ) Mineral or chemical fertilizers containing two or three of the fertilizing elements nitrogen , phosphorus and potassium; other fertilizers ; goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg 59 941 01.0040 3915 Waste , parings and scrap , of plastics : 3915 90  Of other plastics : - - Other : 3915 90 91    Of epoxide resins 3915 90 99 Other 3916 Monofilament of which any cross-sectional dimension exceeds 1 inm , rods , sticks and profile shapes, whether or not surface-worked but not otherwise worded, of plastics : " ' * 3916 90  Of other plastics : ex 3916 90 90 Other :  Of regenerated cellulose 3917 Tubes , pipes and hoses , and fittings therefor ( for example , joints , elbows , flanges ), of plastics : | 3917 10  Artificial guts ( sausage casings ) of hardened protein or of cellulosic materials : (') Within the limit , with regard to exports to Italy , of quantities consolidated under the GATT . ( a ) Notwithstanding the rules for the interpretation of the combined nomenclature , the wording for the designation of the products is to be considered as having no more than an indicative value , the preferential scheme being determined, within the context of this Annex , by the application of the CN code . Where ex CN code positions are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together . ( b ) See Taric codes in Annex C V. No L 63 / 14 Official Journal of the European Communities 7 . 3 . 92 Order No CN code Description Ceiling( tonnes ) ( 1 ) ( 2 ) ( 3 ) (4 ) 01.0040 ex 3917 10 90 -  Of cellulose plastic materials (cont'd)  of regenerated cellulose  Tubes , pipes and hoses , rigid : 3917 29 -  Of other plastics :    Seamless and cut to a length exceeding the maximum cross-sectional dimension , whether or not surface-worked , but not otherwise worked : ex 3917 29 19 Other :  Of regenerated cellulose 3917 32   Other, not reinforced or otherwise combined with other materials , without fittings :    Seamless and cut to a length exceeding the maximum cross-sectional dimension , whether or not surface-worked , but not otherwise worked : ex 3917 32 51     Other :  Of regenerated cellulose 3917 39 Other :    Seamless and cut to a length exceeding the maximum cross-sectional dimension , whether or not surface-worked , but not otherwise worked : ex 3917 39 19 Other :  Of regenerated cellulose 3919 Self-adhesive plates , sheets , film , foil , tape , strip and other flat shapes , of plastics , whether or not in rolls : I 1 764 3919 10 - In rolls of a width not exceeding 20 cm: | (cont'd)   Other : ex 3919 10 90    Other :  Of regenerated cellulose 3919 90 - Other :  - Other : ex 3919 90 90    Other :  Of regenerated cellulose 3920 Other plates , sheets , film , foil and strip , of plastics , non-cellular and not reinforced , laminated , supported or similarly combined with other materials :  Of cellulose or its chemical derivatives : 3920 71   Of regenerated cellulose :    Sheets , film or strip , coiled or not , of a thickness of less than 0,75 mm: 3920 71 11 Not printed 3920 71 19 Printed 3920 71 90 Other 3921 Other plates , sheets , film , foil and strip , of plastics :  Cellular : 3921 14 00   Of regenerated cellulose 01 . 0050 3912 Cellulose and its chemical derivatives , not elsewhere specified or included , in primary forms: 3912 20  Cellulose nitrates ( including collodions): *   Non-plasticized : 7 . 3 . 92 Official Journal of the European Communities No L 63 / 15 Order No CN code Description ceiling( tonnes ) ( 1 ) (2 ) ( 3 ) (4 ) 01.0050 3912 20 11   - Collodions and celloidin (cont'd) . 3912 20 19 Other 3912 20 90   Plasticized 3915 Waste , parings and scrap , of plastics : 3915 90  Of other plastics : Other : ex 3915 90 93    Of cellulose and its chemical derivatives 3916 Monofilament of which any cross-sectional dimensions exceeds 1 mm , rods , sticks and profile shapes, whether or not surface-worked but not otherwise worked , of plastics : 3916 90  Of other plastics : ex 3916 90 90 Other:  Of cellulose nitrates 3917 Tubes, pipes and hoses , and fittings therefor ( for example , joints , elbows , flanges ), of plastics :  Tubes , pipes and hoses , rigid : 3917 29   Of other plastics :    Seamless and cut to a length exceeding the maximum cross-sectional dimension , whether or not surface-worked , but not otherwise worked : ex 3917 29 19     Other :  Of cellulose nitrates  Other tubes , pipes and hoses : 3917 32   Other , not reinforced or otherwise combined with other materials , without ^ ^""S51 I (cont 'd)    Seamless and cut to a length exceeding the maximum cross-sectional dimension , whether or not surface-worked , but not otherwise worked : ex 3917 32 51 Other :  Of cellulose nitrates 3917 39 Other:    Seamless and cut to a length exceeding the maximum cross-sectional dimension , whether or not surface-worked , but not otherwise worked : ex 3917 39 19 Other :  Of cellulose nitrates 3919 Self-adhesive plates , sheets , film , foil , tape , strip and other flat shapes , of plastics , whether or not in rolls : 3919 10  In rolls of a width not exceeding 20 cm :   Other: ex 3919 10 90 Other :  Of cellulose nitrates 3919 90 - Other :   Other: ex 3919 90 90 Other :  Of cellulose nitrates 3920 Other plates , sheets , film , foil and strip , of plastics , non-cellular and not reinforced , laminated , supported or similarly combined with other materials :  Of cellulose or its chemical derivatives : 3920 72 00   Of vulcanized fibre No L 63 / 16 Official Journal of the European Communities 7 . 3 . 92 Order No CN code Description Ceiling( tonnes ) ( 1 ) ( 2 ) ( 3 ) __ (4 ) 01.0050 3921 Other plates , sheets , film , foil and strip , of plastics : (cont'd)  Cellular : 3921 19   Of other plastics :  1 104 3921 19 90 Other (cont 'd) 3921 90 - Other : 3921 90 90 Other 01.0060 4011 New pneumatic tyres , of rubber : 4011 10 00 - Of a kind used on motor cars ( including station wagons and racing cars ) 4011 20 00  Of a kind used on buses or lorries 401 1 30  Of a kind used on aircraft : 4011 3090 Other  Other : 4011 91 00  - Having a 'herring-bone' or similar tread 4011 99 00 Other 4012 Retreaded or used pneumatic tyres of rubber ; solid or cushion tyres , interchangeable tyre treads and tyre flaps , of rubber : 4012 10  Retreaded tyres : ex 4012 10 90   Other :  Other than of the kind used on bicycles or cycles with auxiliary motor , on motor-cycles or motor-scooters 4012 20  Used pneumatic tyres : ex 4012 20 90   Other :  Other than of the kind used on bicycles or cycles with auxiliary motor , on motor-cycles or motor-scooters 4013 Inner tubes , of rubber : 4013 10  Of a kind used on motor cars ( including station wagons and racing cars ), buses or lorries : 4013 10 10   Of the kind used on motor cars ( including station wagons and racing cars ) 4013 10 90   Of the kind used on buses or lorries - Other : 4013 90 90 Other 01.0080 4203 Articles of apparel and clothing accessories , of leather or of composition leather : 4203 10 00  Articles of apparel  Gloves , mittens and mitts : 4203 21 00   Specially designed for use in sports - - °ther : [ 562 -   Other : 4203 29 91     Men's and boys' 4203 29 99 Other 4203 30 00  Belts and bandoliers 4203 40 00  Other clothing accessories 01.0090 4412 Plywood , veneered panels and similar laminated wood : 4420 Wood marquetry and inlaid wood; caskets and cases for jewellery or cutlery , and similar articles , of wood ; statuettes and other ornaments , of wood ; wooden articles of furniture not falling within Chapter 94 : , nnir ,&gt; 153 925 m3 4420 90 - Other :   Wood marquetry and inlaid wood : 4420 90 11    Of tropical woods referred to in Additional Note 2 of this Chapter 4420 90 19    Of other woods 01.0100 4410 Particle board and similar board of wood or other ligneous materials ; whether or not agglomerated with resins or other organic binding substances 39 546 7 . 3 . 92 Official Journal of the European Communities No L 63 / 17 Order No CN code Description Ceiling ( tonnes ) ( 1 ) (2 ) ( 3 ) (4 ) 01.0110 6401 Waterproof footwear with outer soles and uppers of rubber or ofplastics , the uppers of which are neither fixed to the sole nor assembled by stitching , riveting , nailing , ^ ^screwing , plugging or similar processes f 6402 Other footwear with outer soles and uppers of rubber or plastics 01.0120 6403 Footwear with outer soles of rubber , plastics , leather or composition leather and uppers of leather 786 01.0130 6404 Footwear with outer soles of rubber , plastics, leather or composition leather and uppers of textile materials 6405 Other footwear : * 328 6405 90  Other : 6405 90 10   With outer soles of rubber , plastics , leather or composition leather 01.0140 7004 Drawn glass and blown glass , in sheets , whether or not having an absorbent or reflecting layer , but not otherwise worked 7004 10  Glass , coloured throughout the mass ( body tinted), opacified , flashed or having an absorbent or reflecting layer : 7004 10 30 -  Antique glass 7004 10 50   Horticultural sheet glass 7004 10 90 Other 7004 90  Other glass : . 8 265 7004 90 50   Antique glass 7004 90 70   Horticultural sheet glass   Other , of a thickness : 7004 90 91 -  . Not exceeding 2,5 mm 7004 90 93    Exceeding 2,5 mm but not exceeding 3,5 mm 7004 90 95    Exceeding 3,5 mm but not exceeding 4,5 mm 7004 90 99    Exceeding 4,5 mm 01 .0150 9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included ; illuminated signs , illuminated name-plates and the like, having a permanently fixed light source , and parts thereof not elsewhere specified or included: 9405 91 - Parts : Of glass: 2 577    Articles for electrical lighting fittings (excluding searchlights and spotlights): 9405 91 19     Other ( for example , diffusers , ceiling lights , bowls , cups , lampshades , globes , tulip-shaped pieces ) 7304 Tubes , pipes and hollow profiles , seamless , of iron (other than cast iron ) or steel : 7304 10  Line pipe of a kind used for oil or gas pipelines : 01.0160 7304 10 10 - - Of an external diameter not exceeding 168,3 mm 7304 10 30   Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm 7304 10 90   Of an external diameter exceeding 406,4 mm 7304 20  Casing, tubing and drill pipe , of a kind used in drilling for oil or gas: ~" °ther: 15 735 7304 20 91    Of an external diameter not exceeding 406,4 mm 7304 20 99    Of an external diameter exceeding 406,4 mm  Other , of circular cross-section , of iron or non-alloy steel : 7304 31   Cold-drawn or cold-rolled (cold-reduced):    Other : 7304 31 91     Precision tubes 7304 31 99 Other No L 63 / 18 Official Journal of the European Communities 7 . 3 . 92 Order No CN code Description Ceiling ( tonnes ) ( 1 ) (2 ) ( 3 ) (4 ) 01.0160 7304 39 Other: (cont'd) 7304 39 10    Unworked , straight and of uniform wall-thickness , for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses (')    Other :  - - - Other : ----- Other:       Threaded or threadable tubes (gas pipe ): 7304 39 51        Plated or coated with zinc 7304 39 59 Other       Other , of an external diameter : 7304 39 91 Not exceeding 168,3 mm 7304 39 93        Exceeding 168,3 mm, but not exceeding 406,4 mm 7304 39 99        Exceeding 406,4 mm  Other , of circular cross-section , of stainless steel : 7304 41   Cold-drawn or cold-rolled (cold-reduced): 7304 41 90 Other 7304 49 Other: 7304 49 10    Unworked , straight and of uniform wall-thickness , for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses (')    Other :     Other : 7304 49 91      Of an external diameter not exceeding 406,4 mm 7304 49 99      Of an external diameter exceeding 406,4 mm  Other , of circular cross-section , of other alloy steel : 7304 51   Cold-drawn or cold-rolled (cold-reduced): 15 735    Straight and of uniform wall-thickness , of alloy steel containing by weight not (contd) less than 0,9 % but not more than 1 ,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and not more than 0,5 % ofmolybdenum , of a length : 7304 5111  ¢    Not exceeding 4,5 m 7304 51 19     Exceeding 4,5 m    Other :     Other : 7304 51 91      Precision tubes 7304 51 99 Other ' 7304 59 Other: 7304 59 10    Unworked , straight and of uniform wall-thickness , for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses ( x )    Other , straight and of uniform wall-thickness , of alloy steel containing by weight not less than 0,9 % but not more than 1 ,1 5 % of carbon , not less than 0,5% but not more than 2% of chromium and not more than 0,5% of molybdenum , of a length : 7304 59 31     Not exceeding 4,5 m 7304 59 39     Exceeding 4,5 m    Other :     Other : 7304 59 91      Of an external diameter not exceeding 168,3 mm 7304 59 93      Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm 7304 59 99      Of an external diameter exceeding 406 ,4 mm 7304 90 - Other : 7304 90 90 Other (') Entry under this code is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions (combined nomenclature ). 7 . 3 . 92 Official Journal of the European Communities No L 63 / 19 Order No CN code Ceiling ( tonnes )Description ( 1 ) (2 ) (3 ) . W 01.0160 7305 Other tubes and pipes ( for example , welded , riveted or similarly closed), having (cont'd} internal and external circular cross-sections , the external diameter of which exceeds 406,4 mm, of iron or steel 7306 Other tubes , pipes and hollow profiles ( for example , open seam or welded , riveted or similarly closed), of iron or steel : 7306 10  Line pipe of a kind used for oil or gas pipelines :   Longitudinally welded , of an external diameter of: 7306 10 11    Not more than 168*3 mm 7306 10 19    More than 168,3 mm, but not more than 406,4 mm 7306 10 90   Spirally welded 7306 20 00  Casing and tubing of a kind used in drilling for oil or gas 7306 30  Other , welded , of circular cross-section , of iron or non-alley steel :  Other, welded , of circular cross-section , of iron or non-alley steel :   Other :    Precision tubes , with a wall thickness : 7306 30 21     Not exceeding 2 mm 7306 30 29     Exceeding 2 mm    Other :     Threaded or threadable tubes (gas pipe ): 7306 30 51      Plated or coated with zinc 7306 30 59 Other ^ 15 735  - - - Other , of an external diameter : (contd)      Not exceeding 168,3 mm: 7306 30 71 ______ Plated or coated with zinc 7306 30 78 Other 7306 30 90 _____ Exceeding 168,3 mm, but not exceeding 406,4 mm 7306 40  Other , welded , of circular cross-section , of stainless steel :  - Other: 7306 40 91    Cold-drawn or cold-rolled (cold-reduced ) 7306 40 99 Other 7306 50  Other , welded , of circular cross-section , of other alloy steel :   Other : 7306 50 91    Precision tubes 7306 50 99 Other 7306 60  Other , welded , of non-circular cross-section:   Other :    Of rectangular (including square ) cross-section, with a wall thickness : 7306 60 31     Not exceeding 2 mm 7306 60 39     Exceeding 2 mm 7306 60 90    Of other sections 7306 90 00 - Other 01.0165 7407 Copper bars , rods and profiles : ex 7407 10 00  Of refined copper : - SoM 4873  Of copper alloys : 7407 21   Of copper-zinc base alloys (brass): 7407 21 10    Bars and rods No L 63 / 20 Official Journal of the European Communities 7 . 3 . 92 Order No CN code Description Ceiling ( tonnes ) ( 1 ) (2 ) ( 3 ) * (4 ) 01.0165 ex 7407 21 90    Profiles : (cont'd) , _  Solid 7407 22   Of copper-nickel base alloys (cupro-nickel ) or copper-nickel-zinc base alloys (nickel silver): ex 7407 22 10    Of copper-nickel base alloys (cupro-nickel ):  Solid I ,48^. (cortt a) ex 7407 22 90    Of copper-nickel-zinc base alloys (nickel silver ):  Solid ex 7407 29 00 Other  Solid 7408 Copper wire : 01.0170 7409 Copper plates , sheets and strip , of a thickness exceeding 0,15 mm : 1300 01.0180 7407 Copper bars , rods and profiles : ex 7407 10 00  Of refined copper :  Hollow  Of copper alloys : 7407 21   Of copper-zinc base alloys (brass ): ex 7407 21 90    Profiles :  Hollow   Of copper-nickel base alloys (cupro-nickel ) or copper-nickel-zinc base alloys (nickel silver ): ' 3 614 ex 7407 22 10    Of copper-nickel base alloys (cupro-nickel ): ,  Hollow ex 7407 22 90    Of copper-nickel-zinc base alloys (nickel silver ):  Hollow ex 7407 29.00 Other  Hollow 7411 Copper tubes and pipes 01.0190 ex 7604 Aluminium bars , rods and profiles , excluding code 7(&gt;04 21 00 1 2 169 7605 Aluminium wire J 01.0200 7606 Aluminium plates , sheets and strip , of a thickness exceeding 0,2 mm 4 756 01.0210 7903 Zinc dust , powders and flakes 1 y 3 580 7905 Zinc plates , sheets , strip and foil J 01.0220 8501 Electric motors and generators (excluding generating sets ): s 8501 10  Motors of an output not exceeding 37,5 W: 8501 10 10   Synchronous motors of an output not exceeding 18 W:   Other : 8501 10 91 Universal AC/DC motors 8501 10 93    AC motors 8501 10 99 DC motors 8501 20  Universal AC/DC motors of an output exceeding 37,5 W: 8501 20 90 Other ' 6 744  Other DC motors ; DC generators : 8501 31   Of an output not exceeding 750 W: 8501 31 90 Other: 8501 32   Of an output exceeding 750 W but not exceeding 75 kW :    Other: 8501 32 91     Of an output exceeding 750 W but not exceeding 7,5 kW 8501 32 99     Of an output exceeding 7,5 kW but not exceeding 75 kW 7 . 3 . 92 Official Tournal of the European Communities No L 63 / 21 Order No CN code Description Ceiling( tonnes ) ( 1 ) (2 ) ( 3 ) (4 ) 01.0220 8501 33   Of an output exceeding 75 kW but not exceeding 375 kW: (cont'd) Other : 8501 33 91     Traction motors 8501 33 99 Other 8501 34   Of an output exceeding 375 kW:  - - Other: 8501 34 50     Traction motors     Other , of an output : 8501 34 91      Exceeding 375 kW but not exceeding 750 kW 8501 34 99 Exceeding 750 kW  Other AC motors , single phase : 8501 40 90 Other  Other AC motors , multi-phase : 8501 51   Of an output not exceeding 750 W : 8501 51 90 Other : 8501 52   Of an output exceeding 750 W but not exceeding 75 kW:    Other : 8501 52 91     Of an output exceeding 750 W but not exceeding 7,5 kW 8501 52 93     Of an output exceeding 7,5 kW but not exceeding 37 kW 8501 52 99     Of an output exceeding 37 kW but not exceeding 75 kW 8501 53   Of an output exceeding 75 kW:    Other : 8501 53 50     Traction motors     Other , of an output : 8501 53 91      Exceeding 75 kW but not exceeding 750 kW  6 744 8501 53 99 Exceeding 750 kW (cont 'd)  AC generators ( alternators): 8501 61   Of an output not exceeding 75 kVA:    Other : 8501 61 91     Of an output not exceeding 7,5 kVA 8501 61 99     Of an output exceeding 7,5 kVA but not exceeding 75 kVA 8501 62   Of an output exceeding 75 kVA but not exceeding 375 kVA: 8501 62 90 Other 8501 63   Of an output exceeding 375 kVA but not exceeding 750 kVA: 8501 63 90 Other 8501 64 00   Of an output exceeding 750 kVA 8502 Electric generating sets and rotary converters:  Generating sets with compression-ignition internal combustion piston engines (diesel or semi-diesel engines ): 8502 11   Of an output not exceeding 75 kVA: 8502 11 90 Other 8502 12   Of an output exceeding 75 kVA but not exceeding 375 kVA : 8502 12 90 Other 8502 13   Of an output exceeding 375 kVA:    Other : 8502 13 91     Of an output exceeding 375 kVA but not exceeding 750 kVA 8502 13 99     Of an output exceeding 750 kVA 8502 20  Generating sets with spark-ignition internal combustion piston engines   Other: No L 63 / 22 Official Journal of the European Communities 7 . 3 . 92 Order No CN code Description Ceiling ( tonnes ) ( 1 ) ( 2 ) ( 3 ) (4) 01.0220 8502 20 91    Of an output not exceeding 7,5 kVA (cont'd) 8502 20 99 Of an output exceeding 7,5 kVA 8502 30  Other generating sets :   Other : 6 744 8502 30 91    Turbo-generators (contd) 8502 30 99 Other 8502 40  Electric rotary converters : 8502 40 90 Other J 01.0230 8503 00 Parts suitable for use solely or principally with the machines of code 8501 or 8502 8504 Electrical transformers , static converters ( for example , rectifiers ) and inductors : 8504 90 - Parts : r 2 819   Of transformers and inductors : 8504 90 11    Ferrite cores 8504 90 19 Other 8504 90 90 - - Of static converters 01.0240 ex 8544 Insulated (including enamelled or anodized ) wire , cable ( including coaxial cable ) and other insulated electric conductors , whether or not fitted with connectors ; optical fibre cables , made up of individually sheathed fibres , whether or not assembled with electric conductors or fitted with connectors excluding products of CN codes 8544 30 10 and 8544 70 00 2 911 01.0250 8546 Electrical insulators of any material 510 01.0270 8716 Trailers and semi-trailers ; other vehicles , not mechanically propelled ; parts thereof: 8716 10  Trailers and semi-trailers of the caravan type , for housing or camping: 8716 10 10   Trailer tents   Other , of a weight : 8716 10 91    Not exceeding 750 kg 8716 10 93    Exceeding 750 kg but not exceeding 3 500 kg 8716 10 99    Exceeding 3 500 kg 8716 20  Self-loading or self-unloading trailers and semi-trailers for agricultural purposes: 8716 20 10   Manure spreaders 8716 20 90 Other ^3 168  Other trailers and semi-trailers for the transport of goods : 8716 31 00   Tanker trailers and tanker semi-trailers :    New: 8716 39 30     Semi-trailers  -   Other : 8716 39 51 _____ With a single axle 8716 39 59 Other 8716 39 80 Used 8716 40 00  Other trailers and semi-trailers 01 .0280 9401 Seats ( other than those of code 9402), whether or not convertible into beds , and parts thereof: 9401 30  Swivel seats with variable height adjustment : I 9 836 9401 30 10   Upholstered , with backrest and fitted with castors or glides 9401 30 90 Other 7 . 3 . 92 Official Journal of the European Communities No L 63 / 23 Order No CN code Description Ceiling ( tonnes ) ( 1 ) ( 2) ( 3 ) W_ _ 01.0280 9401 40 00 - Seats other than garden seats or camping equipment , convertible into beds (contd) 9401 50 00  Seats of cane , osier , bamboo or similar materials  Other seats , with wooden frames : 9401 61 00   Upholstered 9401 69 00 Other 9 836  Other seats , with metal frames :  º (cont 'd) 9401 71 00 - - Upholstered 9401 79 00 Other 9401 80 00  Other seats 9401 90  Parts : 9401 90 90 Other J 01.0290 9403 Other furniture and parts thereof: 9403 10  Metal furniture of a kind used in offices : 9403 10 10   Drawing tables (other than those of code 9017) '   Other :    Not exceeding 80 cm in height : 9403 10 51 - Desks 9403 10 59 Other    Exceeding 80 cm in height : 9403 10 91     Cupboards with doors , shutters or flaps 9403 10 93     Filing, card-index and other cabinets 9403 10 99 Other 9403 20  Other metal furniture:   Other: 9403 20 91 Beds 9403 20 99 Other 9403 30  Wooden furniture of a kind used in offices :   Not exceeding 80 cm in height: 9403 30 11    Desks  º g 655 9403 30 19 Other   Exceeding 80 cm in height : 9403 30 91    Cupboards with doors , shutters or flaps ; filing, card-index and other cabinets 9403 30 99 Other 9403 40 00  Wooden furniture of a kind used in the kitchen 9403 50 00  Wooden furniture of a kind used in the bedroom 9403 60  Other wooden furniture : 9403 60 10   Wooden furniture of a kind used in the dining room and the living room 9403 60 30   Wooden furniture of a kind used in shops 9403 60 90   Other wooden furniture 9403 70  Furniture of plastics : 9403 70 90 Other 9403 80 00  Furniture of other materials, including cane, osier , bamboo or similar materials 9403 90 - Parts : 9403 90 10 - - Of metal 9403 90 30 Of wood 9403 90 90   Of other materials Official Journal of the European Communities 7 . 3 . 92No L 63 / 24 ANNEX C II (a) (b) Order Ceiling: No CN code Description (a ) outward processing traffic (category) (b ) direct imports ( 1 ) ( 2) (3 ) ( 4 ) 02.0010 5204 11 00 Cotton yarn not put up for retail sale (b) 9 198 tonnes ( 1 ) 5204 19 00 5205 11 00 5205 12 00 5205 13 00 5205 14 00 5205 15 10 5205 15 90 5205 21 00 5205 22 00 5205 23 00 5205 24 00 5205 25 10 5205 25 30 5205 25 90 5205 31 00 5205 32 00 5205 33 00 5205 34 00 5205 35 10 5205 35 90 5205 41 00 5205 42 00 5205 43 00 5205 44 00 5205 45 10 5205 45 30 5205 45 90 5206 11 00 5206 12 00 5206 13 00 5206 14 00 5206 15 10 5206 15 90 5206 21 00 5206 22 00 5206 23 00 5206 24 00 5206 25 10 5206 25 90 5206 31 00 5206 32 00 5206 33 00 5206 34 00 5206 35 10 5206 35 90 5206 41 00 5206 42 00 5206 43 00 5206 44 00 5206 45 10 5206 45 90 ex 5604 90 00 02.0020 5208 11 10 Woven fabrics of cotton , other than gauze, terry fabrics , narrow (b ) 11 392 tonnes (2 ) 5208 11 90 woven fabrics , pile fabrics , chenille fabrics , tulle and other net 5208 12 11 fabrics 5208 12 13 ( a ) Notwithstanding the rules for the interpretation of the combined nomenclature , the wording for the designation of the products is to be considered as having no more than an indicative value , the preferential scheme being determined , within the context of this Annex, by the application of the CN code . Where ex CN code positions are indicated , the preferential scheme is to be determined by application of CN code and corresponding description taken together . (b) See Taric codes in Annex C V. 7 . 3 . 92 Official Journal of the European Communities No L 63 / 25 ( 1 ) (2 ) . ( 3 ) (4 ) 02.0020 5208 12 15 (b ) 11 392 tonnes ( 2 ) 5208 12 19 (cont 'd) (cont'd) 5208 12 91 5208 12 93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 10 5208 21 90 5208 22 11 5208 22 13 5208 2215 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 31 00 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 5209 11 00 5209 12 00 5209 19 00 5209 21 00 5209 22 00 5209 29 00 5209 31 00 5209 32 00 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 11 10 . 5210 11 90 5210 12 00 5210 19 00 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 10 5210 31 90 5210 32 00 No L 63 / 26 Official Journal of the European Communities 7 . 3 . 92 ( 1 ) ( 2 ) (3 ) (4 ) 02.0020 5210 39 00 ( b ) 11 392 tonnes (2 ) 5210 41 00 (cont 'd) (cont'd) 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 52111100 5211 12 00 5211 19 00 5211 21 00 5211 22 00 5211 29 00 5211 31 00 5211 32 00 5211 39 00 5211 41 00 521142 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 1110 5212 11 90 52121210 5212 12 90 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 2210 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 02.0025 5208 31 00 Of which other than unbleached or bleached (b ) 2 575 tonnes (2A) 5208 32 11 5208 32 13 5208 32 15 5208 32 19 5208 32 91 5208 32 93 5208 32 95 5208 32 99 ' 5208 33 00 5208 39 00 5208 41 00 5208 42 00 5208 43 00 5208 49 00 5208 51 00 5208 52 10 5208 52 90 5208 53 00 5208 59 00 Official Journal of the European Communities No L 63 / 277 . 3 . 92 ( 1 ) ( 2 ) (3 ) (4 ) 02.0025 5209 31 00 (b) 2 575 tonnes (2A) 5209 32 00 (cont'd) (cont'd) 5209 39 00 5209 41 00 5209 42 00 5209 43 00 5209 49 10 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 31 10 5210 31 90 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 5210 59 00 52113100 5211 32 00 5211 39 00 5211 41 00 5211 42 00 5211 43 00 5211 49 11 5211 49 19 5211 49 90 5211 51 00 5211 52 00 5211 59 00 5212 13 10 5212 13 90 5212 14 10 5212 14 90 5212 15 10 5212 15 90 5212 21 10 5212 21 90 5212 22 10 5212 22 90 5212 23 10 5212 23 90 5212 24 10 5212 24 90 5212 25 10 5212 25 90 ex 5811 00 00 ex 6308 00 00 02.0030 5512 11 00 Woven fabrics of synthetic fibres ( staple or waste ) other than narrow 1 247 tonnes (3 ) 5512 19 10 woven fabrics , pile fabrics ( including terry fabrics ) and chenille 5512 19 90 fabrics 5512 21 00 5512 29 10 5512 29 90 5512 91 00 5512 99 10 55 12 99 90 5513 1110 5513 1130 5513 1190 5513 12 00 5513 13 00 5513 19 00 No L 63 / 28 Official Journal of the European Communities 7 . 3 . 92 ( 1 ) (2 ) ( 3 ) * (4 ) 02.0030 5513 21 10 1 247 tonnes (3 ) 5513 21 30 (cont'd) (cont'd) 5513 21 90 5513 22 00 5513 23 00 5513 29 00 5513 31 00 5513 32 00 5513 33 00 5513 39 00 5513 41 00 5513 42 00 5513 43 00 5513 49 00 5514 11 00 5514 12 00 5514 13 00 5514 19 00 5514 21 00 5514 22 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 39 00 5514 4100 5514 42 00 5514 43 00 5514 49 00 5515 11 10 5515 11 30 5515 11 90 5515 12 10 5515 12 30 5515 12 90 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 10 5515 19 30 5515 19 90 5515 21 10 5515 21 30 5515 21 90 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 10 5515 29 30 5515 29 90 5515 91 10 5515 91 30 5515 91 90 5515 92 11 5515 92 19 5515 92 91 5515 92 99 5515 99 10 5515 99 30 5515 99 90 5803 90 30 ex 5905 00 70 ex 6308 00 00 Official Journal of the European Communities No L 63 /297 . 3 . 92 ( 1 ). ( 2 ) (3 ) (4 ) ( a ) 02.0050 £101 10 90 Jerseys , pullovers, slipovers , waistcoats , twinsets , cardigans , bed (a) 4 922 000 pieces (b ) 02.0055 6101 20 90 jackets and jumpers (other than jackets and blazers ), anoraks , ( b ) 2 546 000 pieces (5 ) 6101 30 90 windcheaters , waister jackets and the like , knitted or crocheted 6102 10 90 6102 20 90 6102 30 90 6110 10 10 6110 10 31 6110 10 39 6110 10 91 6110 10 99 6110 20 91 6110 20 99 6110 30 91 6110 30 99 (a ) 02.0060 6203 41 10 Men's or boys' woven breeches , shorts ( other than swimwear ) and ( a ) 14 311 000 pieces (b ) 02.0065 6203 41 90 trousers ( including slacks ), women's or girls' woven trousers and (b) 1 111. 000 pieces (6 ) 6203 42 31 slacks , of wool , of cotton or of man-made fibres 6203 42 33 6203 42 35 6203 42 90 6203 43 19 6203 43 90 6203 49 19 6203 49 50 6204 61 10 6204 62 31 6204 62 33 6204 62 35 6204 63 19 6204 69 19 (a) 02.0070 6106 10 00 Women's or girls' blouses , shirts and shirt-blouses , whether or not ( a ) 7 328 000 pieces (b) 02.0075 6106 20 00 knitted or crocheted of wool , cotton or man-made fibres (b ) 761 000 pieces (7 ) 6106 90 10 6206 20 00 6206 30 00 6206 40 00 (a ) 02.0080 6205 10 00 Men's or boys' shirts , other than knitted or crocheted , of wool , ( a ) 17 184 000 pieces (b ) 02.0085 6205 20 00 cotton or man-made fibres (b ) 3 423 000 pieces ( 8 ) 6205 30 00 02.0090 5802 11 00 Terry towelling and similar woven terry fabrics of cotton ; toilet linen ( b) 1 108 tonnes ( 9 ) 58021900 and kitchen linen , other than knitted or crocheted , of terry towelling ex 6302 60 00 and similar woven terry fabrics , of cotton (a) 02.0150 6202 11 00 Women's or girls' woven overcoats , raincoats and other coats , cloaks (a ) 7 657 000 pieces (b ) 02.0155 ex 6202 12 10 and capes ; jackets and blazers , of wool , of cotton or of man-made ( b ) 993 000 pieces ( 15 ) ex 6202 12 90 textile fibres (other than parkas) ( of category 21 ) ex 6202 13 10 ex 6202 13 90 6204 31 00 6204 32 90 6204 33 90 6204 39 19 6210 30 00 Official Journal of the European Communities 7 . 3 . 92No L 63 / 30 ( 1 ) ( 2 ) (3 ) (4 ) ^ ( a ) 02.0160 6203 11 00 Men's or boys' suits and ensembles , other than knitted or crocheted , ( a ) 4 235 000 pieces (b ) 02.0165 6203 12 00 of wool of cotton or of man-made fibres , excluding ski suits ( b ) 756 000 pieces ( 16 ) 6203 19 10 6203 19 30 6203 21 00 6203 22 80 6203 23 80 6203 29 18 02.0670 5807 90 90 Knitted or crocheted clothing accessories other than for babies , (b ) 962 tonnes (67 ) 6113 00 10 household linen of all kinds , knitted or crocheted ; curtains (including drapes ) and interior blinds , curtain or bed valances and 6117 1 0 00 other furnishing articles knitted or crocheted blankets and travelling 61 17 20 00 rugs , other knitted or crocheted articles including parts of garments 6117 80 10 or of clothing accessories 6117 80 90 6117 90 00 6301 20 10 6301 30 10 6301 40 10 6301 90 10 6302 10 10 6302 10 90 6302 40 00 ex 6302 60 00 6303 11 00 6303 12 00 6303 19 00 6304 11 00 6304 91 00 ex 6305 20 00 6305 31 10 ex 6305 39 00 ex 6305 90 00 6307 10 10 6307 90 10 No L 63 / 317 . 3 . 92 Official Journal of the European Communities ANNEX C III Order No (category ) CN code Description Ceiling( tonnes ) 03.0010 2710 00 Petroleum oils and oils obtained from bituminous minerals , other than crude ; preparations not elsewhere specified or included , containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals , these oils being the basic constituents of the preparations :  Light oils :   For other purposes :    Special spirits : 2710 00 21     White spirit 2710 00 25 Other    Other :     Motor spirit : 2710 00 31 _____ Aviation spirit _____ Other, with a lead content : 2710 00 33 ______ Not exceeding 0,013 g / litre 2710 00 35 Exceeding 0,013 g/ litre 2710 00 37     Spirit type jet fuel 2710 00 39 Other light oils  Medium oils :   For other purposes :    Kerosene: 2710 00 51 Jet fuel 2710 00 55 Other 2710 00 59 Other  Heavy oils :   Gas oil : 2710 00 69    For other purposes   Fuel oils : 2710 00 79    For other purposes   Lubricating oils ; other oils : 2710 00 95    To be mixed in accordance with the terms of additional note 6 (CN ) to this 843 418 chapter ( 1 } 2710 00 99   - For other purposes 2711 Petroleum gases and other gaseous hydrocarbons :  Liquefied: 2711 12   Propane:    Propane of a purity not less than 99 % : 27111211 ____ for use as a power or heating fuel    Other : 271112 99 ____ For other purposes 2711 13   Butanes : 271113 90 ___ For other purposes 2712 Petroleum jelly ; paraffin wax , microcrystalline petroleum wax, slack wax, ozokerite , lignite wax , peat wax , other mineral waxes , and similar products obtained by synthesis or by other processes , whether or not coloured: 2712 10  Petroleum jelly : 2712 10 90 Other 2712 20 00  Paraffin wax containing by weight less than 0,75 % of oil 2712 90 - Other :   Other :    Crude : 2712 90 39     For other purposes 2712 90 90 Other 2713 Petroleum coke , petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals : 2713 90  Other residues of petroleum oils or of oils obtained from bituminous minerals : 2713 90 90 Other (') Entry under this code is subject to conditions laid down in the relevant Community provisions . No L 63 / 32 Official Journal of the European Communities 7 . 3 . 92 ANNEX C IV (a) (b) Order No Ceiling ( tonnes )CN code Description 04.0030 7202 Ferro-alloys  Ferro-silicon : 7202 21   Containing by weight more than 55 % of silicon : 7202 21 10    Containing by weight more than 55% but not more than 80% of silicon ^ 7202 21 90    Containing by weight more than 80 % of silicon 7202 29 00 Other 04.0040 7202 30 00  Ferro-silico-manganese 1 362 04.0050  Ferro-chromium: 7202 41   Containing by weight more than 4% of carbon : 7202 41 10    Containing by weight more than 4% but not: more than 6% of carbon 7202 41 90    Containing by weight more than 6% of carbon 7202 49 Other : [ 2 095 7202 49 10    Containing by weight not more than 0,05% of carbon 7202 49 50    Containing by weight more than 0,05% but not more than 0,5% of carbon 7202 49 90 -  - Containing by weight more than 0,5 % but not more than 4 % of carbon of which : 04.0055 ex 7202 49 10  Ferro-chromium containing by weight not more than 0,10% of carbon and more ex 7202 49 50 than 30% but not more than 90% of chromium (super-refined ferro-chromium), maximum 1 045 04.0090 7901 Unwrought zinc :  Zinc, not alloyed : 7901 11 00   Containing by weight 99,99% or more of zinc 7901 12 -  Containing by weight less than 99,99% of zinc: &gt; 2 994 7901 12 10    Containing by weight 99,95% or more but less than 99,99% of zinc 7901 12 30    Containing by weight 98,5% or more but less than 99,95% of zinc 7901 12 90    Containing by weight 97,5% or more but less than 98,5% of zinc 7901 20 00  Zinc alloys ( a ) Notwithstanding the rules for the interpretation of the combined nomenclature , the wording for the designation of the products is to be considered as having no more than an indicative value , the preferential scheme being determined , within the context of this An nex , by the application of the CN code . Where ex CN code positions are indicated , the preferential scheme is to be determined by application of CN code and corresponding description taken together . ( b ) See Taric codes in Annex C V. 7 . 3 . 92 Official Journal of the European Communities No L 63 / 33 ANNEX CV Taric codes Order No CN code Taric code 01.0040 ex 3916 90 90 3916 90 90 * 10 ex 3917 10 90 3917 10 90 * 10 ex 3917 29 19 3917 29 19 * 10 ex 3917 32 51 3917 32 51 * 10 ex 3917 39 19 3917 39 19 * 10 ex 3919 10 90 3919 10 90 * 10 ex 3919 90 90 3919 90 90 * 10 01 . 0050 ex 3915 90 93 3915 90 93 * 20 ex 3916 90 90 3916 90 90 * 20 ex 3917 29 19 3917 29 19 * 20 ex 3917 32 51 3917 32 51 * 20 ex 3917 39 19 3917 39 19 * 20 ex 3919 10 90 3919 10 90 * 20 ex 3919 90 90 3919 90 90 * 20 01.0060 ex 4012 10 90 4012 10 90 * 90 ex 4012 20 90 4012 20 90 * 90 01.0165 ex 7407 10 00 7407 10 00 * 90 ex 7407 21 90 7407 21 90 * 90 ex 7407 22 10 7407 22 10 * 90 ex 7407 22 90 7407 22 90 * 90 ex 7407 29 00 7407 29 00 * 90 01.0180 ex 7407 10 00 7407 10 00 * 10 ex 7407 21 90 7407 21 90 * 10 ex 7407 22 10 7407 22 10 * 10 ex 7407 22 90 7407 22 90 * 10 ex 7407 29 00 7407 29 00 * 10 02.0010 ex 5604 90 00 5604 90 00 * 50 02.0020 ex 5811 00 00 5811 00 00 * 91 ex 6308 00 00 6308 00 00 * 11 02.0025 ex 5811 00 00 5811 00 00 * 92 ex 6308 00 00 6308 00 00 * 19 02.0030 ex 5905 00 70 5905 00 70 * 10 ex 6308 00 00 6308 00 00 * 20 02.0090 ex 6302 60 00 6302 60 00 * 90 02.0150 ex 6202 12 10 6202 12 10 * 90 02.0155 ex 6202 12 90 6202 12 90 * 90 ex 6202 13 10 6202 13 10 * 90 ex 6202 13 90 6202 13 90 * 90 02.0670 ex 6302 60 00 6302 60 00 * 10 ex 6305 20 00 6305 20 00 * 10 ex 6305 39 00 6305 39 00 * 91 ex 6305 90 00 6305 90 00 * 20 04.0055 ex 7202 49 10 7202 49 10 * 10 ex 7202 49 50 7202 49 50 * 10 7 . 3 . 92No L 63 / 34 Official Journal of the European Communities ANNEX D Concerning the agricultural products referred to in Articles 4, 5 and 6 CN code Description Preferentialrate of duty 0101 Live horses , asses , mules and hinnies :  Horses: 0101 19 Other: ' 010119 10    For slaughter ( J ) 0% 0703 Onions , shallots , garlic , leeks and other alliaceous vegetables , fresh or chilled : ex 0703 20 00  Garlic :  from 1 February to 31 May ( 2 ) 2,7% 0709 Other vegetables , fresh or chilled :  Mushrooms and truffles : 0709 51   Mushrooms: 0709 51 30 :   Chanterelles 0% 0709 51 50    Flap mushrooms 2,5% 0709 51 90    Other , excluding truffles 0% 0709 60  Fruits of the genus Capsicum or the genus Pimenta ( 3 ): 0709 60 10   Sweet peppers 2,2% 0710 Vegetables (uncooked or cooked by steaming or bottling in water), frozen ( 4 ):  Leguminous vegetables , shelled or unshelled : 0710 21 00   Peas (Pisum sativum) 2,2% 0711 Vegetables provisionally preserved (for example , by sulphur dioxide gas , in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption: 0711 90  Other vegetables; mixtures of vegetables :   Vegetables : ex 0711 90 50    Mushrooms:  Excluding cultivated mushrooms 0 % 0712 Dried vegetables , whole , cut , sliced , broken or in powder, but not further prepared : 0712 20  Onions 0% ex 0712 30  Mushrooms and truffles :  Excluding cultivated mushrooms 0 % 0713 Dried leguminous vegetables , shelled , whether or not skinned or split :  Beans (Vigna spp., Phaseolus spp .): 0713 32   Small red (Adzuki) beans (Phaseolus or Vigna angularis): 0713 32 90 Other 0% 0713 33   Kidney beans , including white pea beans (Phaseolus vulgaris): 0713 33 90 Other 0% 0713 39 Other : 0713 39 90 Other 0% (') Entry under this subheading is subject to the conditions laid down in the relevant Community provisions . ( 2 ) Within the limits of an annual tariff quota of 300 tonnes . ( 3 ) Within the limits of an annual tariff quota of 1 200 tonnes . ( 4 ) Within the limits of an annual tariff quota of 1 300 tonnes . 7 . 3 . 92 Official Journal of the European Communities No L 63 / 35 CN code Description Preferential rate of duty 0809 Apricots , cherries, peaches ( including nectarines), plums and sloes , fresh : 0809 20  Cherries : ex 0809 20 10   Sour cherries from 1 May to 15 July 2,5% with minimum charge of ECU 0,5 / 100 kg/ net ex 0809 20 90 Sour cherries from 16 July to 30 April 3,3 % 0810 Other fruit , fresh: 0810 20  Raspberries , blackberries , mulberries and loganberries : ex 0810 20 10 - - Raspberries :  From 15 May to 15 June 2,4% ex 0810 20 90 Other :  Blackberries , mulberries and loganberries from 15 May to 15 2,5% June 0811 Fruit and nuts , uncooked or cooked by steaming or boiling in water , frozen , whether or not containing added sugar or other sweetening matter : 0811 90 - Other ex 0811 90 10   Sour cherries (Prunus cerasus) 3,2% + AGR ex 0811 90 30   Sour cherries (Prunus cerasus) 3,2% ex 0811 90 90   Sour cherries (Prunus cerasus) 3,2% 0812 0812 10 ex 0812 10 00   Sour cherries (Prunus cerasus) 0% 0813 Fruit , dried , other than that of heading Nos 0801 to 0806 ; mixtures of nuts or dried fruits of this chapter : 0813 40 - Other fruit ex 0813 40 80   Other  Sour cherries 0 % 0904 Pepper of the genus Piper; dried or crushed of ground fruits of the genus Capsicum or of the genus Pimenta:  Pepper : 0904 12 00   Crushed or ground 0% 0904 20  Fruits of the genus Capsicum or of the genus Pimenta, dried or crushed or ground 0904 20 10   Sweet peppers 0% 0904 20 90   Crushed or ground 0 % 0909 Seeds of anise , badian , fennel , coriander , cumin or caraway; juniper 0% berries 1209 Seeds , fruit and spores, of a kind used for sowing 0% 2001 Vegetables , fruit , nuts and other edible parts of plants , prepared or preserved by vinegar or acetic acid ex 2001 10 00  Cucumbers and gherkins :  Cucumbers ( J ) 0% 2001 90 - Other : ex 2001 90 80   Other :  Sweet peppers 0 % (') Up to a reference quantity of 3 000 tonnes . No L 63 / 36 Official Journal of the European Communities 7 . 3 . 92 CN code Description Preferential rate of duty 2004 Other vegetables prepared or preserved otherwise than by vinegar of acetic acid , frozen : 2004 90  Other vegetables and mixtures of vegetables : ex 2004 90 30   Sauerkraut , copers and olives :  Sauerkraut ( 1 ) 2,5%   Other , including mixtures : ex 2004 90 99    Other :  The product known os 'AJVAR', obtained from sweet 2,7% peppers , to which spices , extracts of spices of distillates of natural spices , and sometimes aubergines and tomatoes , are added , containing at least 9 % of dry extracts , used mainly as a salad 2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid , not frozen : 2005 30 00  Sauerkraut ( J ) 2,5% 2005 90  Other vegetables and mixtures of vegetables : ex 2005 90 90   Other:  The product known as 'AJVAR', obtained from sweet peppers , 2,7% to which spices , extracts of spices or distillates of natural spices , and sometimes aubergines and tomatoes , are added , containing at least 9% of dry extracts , used mainly as a salad 2008 Fruit , nuts and other edible parts of plants , otherwise prepared or preserved , whether or not containing added sugar or other sweetening matter or spirit , not elsewhere specified or included: 2008 60  Cherries :   Containing added spirit :  - - Other : ex 2008 60 39     Other :  Sweet cherries , clear fleshed , of a diameter equal to or ex 4 % less than 18,9 mm, stoned , intended for the manufacture of chocolate products ( 2 ) ( 3 ) 2008 60 51     Sour cherries (Prunus cerasus) 2,5% 2008 60 61     Sour cherries (Prunus cerasus) 3 % 2008 60 71     Sour cherries (Prunus cerasus) . 2,8% 2008 60 91     Sour cherries (Prunus cerasus) 2,8% 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80% vol ; spirits , liqueurs and other spirituous beverages ; compound alcoholic preparations of a kind used for the manufacture of beverages : 2208 90 - Other :   Vodka of an alcoholic strength by volume of 45,4 % vol . or less and plum , pear or cherry spirit (excluding liquers), in containers holding:    Two litres or less : (') Within the limits of a reference quantity of 150 tonnes . ( 2 ) Within the limits of an annual Community tariff quota of 3 000 tonnes . ( 3 ) End use will be monitored in accordance with the relevant Community provisions . 7 . 3 . 92 Official Journal of the European Communities No L 63 / 37 CN code Description Preferential rate of duty ex 2208 90 33 - - - - Plum, pear or cherry spirit ( excluding liquers)  Plum spirit under the name 'Sljivovica ' ( ! ) ( 3 ) 0 % 2401 Unmanufactured tobacco ; tobacco refuse : ex 2401 10  Tobacco , not stemmed / stripped :  - Other : ex 2401 10 60  -  Sun-cured oriental type tobacco  Tobacco of the 'Prilep' ( 2 )( 3 ) 3,5 ECU / 100 kg / net ( a ) ex 2401 20  Tabacco , partly or wholly stemmed / stripped :   Other : ex 2401 20 60    Sun-cured oriental type tobacco  Tobacco of the 'Prilep' ( 2 ) ( 3 ) 3,5 ECU / 100 kg/ net ( a ) 2204 Wine of fresh grapes , including fortified wines : grape must other than that of heading No 2009 :  Other wine ; grape must with fermentation prevented or arrested by the addition of alcohol : 2204 21   In containers holding two litres or less :    Other :     Of on actual alcoholic strength by volume not exceeding 13% vol .: ----- Other : 2204 21 25 White 1 3,2 ECU /hi 2204 21 29 Other J ( b )     Of an actual alcoholic strength by volume exceeding 13% vol . but not exceeding 15% vol .: ----- Other: 2204 21 35 White 1 3,7 ECU / hl 2204 21 39 Other J ( b )   Other :    Other :     Of an acutal alcoholic strength by volume not exceeding 13% vol .:      Other: 2204 29 25 White 1 2,4 ECU/hl 2204 29 29 Other J ( b )     Of an actual alcoholic strength by volume exceeding 13% vol . but not exceeding 15% vol .:      Other : 2204 29 35 White 1 2,9 ECU /hl 2204 29 39 Other J ( b ) (') Within the limits of an annual Community tariff quota of 5 420 hi . ( 2 ) Within the limits of an annual Community tariff quota of 1 500 tonnes in respect of both subheadings concerning tobacco of the 'Prilep' type . ( 3 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (a) This specific customs duty is only collected where its value exceeds 2% ad valorem (see Regulation (EEC ) No 1573 / 90 ). (b ) These specific customs duties are collected only where their value exceeds 2% ad valorem . No L 63 / 38 Official Journal of the European Communities 7 . 3 . 92 ANNEX E CN code Description 0102 Live bovine animals :  Other :   Domestic species :    Of a weight exceeding 200 kg: ex 0102 90 31     Heifers ( female bovines that have never calved )  Not yet having any permanent teeth , of a weight of not less than 320 kg but not more than 470 kg ( a ) ex 0102 90 35 Bulls ( a ) and ex 0102 90 37     Steers (bullocks )  Not yet having any permanent teeth , of a weight of not less than 350 kg but not more than 500 kg (a ) 0201 Meat of bovine animals , fresh or chilled : 0201 10  Carcases and half-carcases : ex 0201 10 90   Of a unit weight exceeding 136 kg for carcases or of a unit weight exceeding 68 kg for half-carcases  Carcases of a weight ofnot less than 180 kg but not more than 300 kg, and half carcases of a weight ofnot less than 90 kg but not more than 150 kg , with a low degree of ossification of the cartilages ( in particular those of the symphysis pubis and the vertebral opophyses ), the meat of which is a light pink colour and the fat of which , of extremely fine texture , is white to light yellow in colour; 0201 20  Other cuts with bone in :   'Compensated' quarters : ex 0201 20 29    Of a unit weight exceeding 68 kg:  'Compensated' quarters of a weight of not less than 90 kg but not more than 1 50 kg, with a low degree of ossification of the cartilages ( in particular those of the symphysis pubis and the vertebral opophyses ), the meat of which is a light pink colour and the fat of which , of extremely fine texture , is white to light yellow in colour ( a )   Unseparated or separated forequarters : ex 0201 20 39    Of a unit weight exceeding 60 kg for unseparated forequarters or of a unit weight exceeding 30 kg for separated forequarters   - Separated forequarters , of a weight of not less than 45 kg but not more than 75 kg , with a low degree of ossification of the cartilages ( in particular those of the vertebral apophyses), the meat of which is a light pink colour and the fat of which , of extremely fine texture , is white to light yellow in colour ( a ) ex 0201 20 51   Unseparated or separated hindquarters :    Of a weight not exceeding 75 kg for unseparated hindquarters or of a weight not exceeding 40 kg for separated hindquarters :  separated hindquarters of a weight of not less than 38 kg in the case of 'Pistola' cuts , with a low degree of ossification of the cartilages ( in particular those of the vertebral apaphyses), the meat of which is a light pink colour and the fat of which , of extremely fine texture , is white to light yellow in colour ( a ) ex 0201 20 59    Of a weight exceeding 75 kg for unseparated hindquarters or of a weight exceeding 40 kg for separated hindquarters :  separated hindquarters of a weight of not Jess than 45 kg but not more than 75 kg (but not more 68 kg in the case of 'Pistola' cuts), with a low degree of ossification of the cartilages ( in particular those of the vertebral apaphyses ), the meat of which is a light pink colour and the fat of which , of extremely fine texture, is white to light yellow in colour (a ) ( a ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions .